DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-20 were originally presented having a filing date of 12 October 2020. Claims 1, 8, 10, 11, 18, and 20 were amended via Amendments received 04 October 2022. 
This communication is a final rejection. Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more.  The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: 	Does the Claim Fall Within a Statutory Category?
	Yes. Claims 1-10 are directed to a system for monitoring rides in a vehicle (machine), and claims 11-20 are directed towards a method for monitoring rides in a vehicle (process). 
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  Claims 1-20 are directed towards a judicial exception, specifically an abstract idea. 
Claim 1 and 11 recite “monitoring rides in a vehicle”. This is an abstract idea, specifically, a mental process, because the claimed steps can be practically performed in the human mind without the use of a computer and/or other technological element or device. 
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
	No.   There are no additional elements recited in the independent claim that integrates the exception into a practical application. 
Claim 1 has additional elements of “receive sensor data”, “store… the sensor data”, and “upload… a portion of the sensor data”. 
These additional elements amount to either “mere data gathering” or “selecting a particular data source or type of data to be manipulated” which have been found to be an insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). 
The additional elements of “at least one sensor”, “a first transceiver”, “a remote server”, “a non-volatile memory”, and “a processor” amount to mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, which does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 
Claim 11 recites similar limitations. 
Step Two B: Does the Claim Provide an Inventive Concept?
No.  There are no additional elements recited in the independent claims that amount to significantly more than performing the abstract idea when considered separately and in combination. 
“Storing and receiving information in memory” and “receiving or transmitting data over a network” have been found to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II)). 
Selectively uploading data are well-understood, routine, and conventional and does not amount to significantly more than the abstract idea. 
The steps of collecting and storing data are well-understood, routine, and conventional computing functions. A special purpose computer is not required to perform these steps. The generically recited computer elements of “at least one sensor”, “a first transceiver”, “a remote server:, “a non-volatile memory”, and “a processor” do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Therefore, these additional elements recited at a high level fails to amount to significantly more than the judicial exception.   
Dependent Claims
As per claim 2-6, 9, 12-16, and 19, these claims recite additional elements of management, storage, deletion, movement, and uploading of the sensor data. The generically recited computer elements of “a first ring buffer”, “a second ring buffer”, “data structure”, and a “request message” do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. These are well-understood, routine, and conventional computing functions in the art. These additional elements recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception. 
As per claims 7 and 17, these claims recite “detect that an accident has occurred during the respective ride”. This is an abstract idea, specifically, a mental process, because a human could detect that an accident has occurred without the use of a computer and/or other technological element or device. These claims recite the additional elements of “upload… the portion of the sensor data”. These additional elements recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception as “receiving or transmitting data over a network” have been found to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II)). 
As per claims 8, 10, 18, and 20, these claims recite the additional elements of “ an acceleration sensor”, “a first camera”, “a second camera”, and “at least one microphone”. These additional elements recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 10-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge ‘189 et al. (US 2018/0220189 A1), hereinafter referred to as “Hodge ‘189”, in view of Hodge et al. (US 2020/0349666 A1), hereinafter referred to as “Hodge ‘666”.
Hodge ‘189 and Hodge ‘666 are considered analogous to the claimed invention because they are in the same field of vehicle data upload (see MPEP 2141.01(a)).
Regarding claim 1, Hodge ‘189 teaches a system for monitoring rides in a vehicle, the system comprising: 
at least one sensor arranged in the vehicle and configured to capture sensor data during the rides (see at least Hodge ‘189 abstract “a system for video data capture and sharing client devices may include one or more video cameras and sensors to capture video data”); 
a first transceiver (see at least Hodge ‘189 [0030] “wireless transceiver module 205”) configured to communicate with a remote server (see at least Hodge ‘189 [0027] “server system 102”; 
a non-volatile memory configured to store data (see at least Hodge ‘189 [0029] “memory device 203”); and 
a processor operatively connected to the at least one sensor, the first transceiver, and the memory (see at least Hodge ‘189 [0029] “The client device 101 includes a microprocessor 201”), the processor being configured to: 
receive sensor data from the at least one sensor captured during each of a plurality of rides in which a driver of the vehicle picks up a rider at a pickup location and drives the rider to a drop-off destination (see at least Hodge ‘189 abstract “a system for video data capture and sharing client devices may include one or more video cameras and sensors to capture video data”); 
store, in the non-volatile memory, the sensor data captured during each of the plurality of rides (see at least Hodge ‘189 abstract “a local buffer memory for storing the captured video data”); and 
upload, via the first transceiver, a portion of the sensor data captured during a respective ride of the plurality of rides to the remote server in response to one of a defined set of a triggering events occurring (see at least Hodge ‘189 abstract “When the operating mode corresponds to an event of interest, the data recorded is larger, with higher video quality parameters, and when the operational mode corresponds to video footage of no interest, the data recorded is smaller, with lower video quality parameters.”).
(Supplemental note: Although Hodge ‘189 does not disclose that this system for video data capture is carried out during “a plurality of rides in which a driver of the vehicle picks up a rider at a pickup location and drives the rider to a drop-off destination”, Hodge ‘189’s system carries out this video data capture during rides of a vehicle. The difference in intended use of this system connotes only an intended use, and not a structural difference between Hodge ‘189’s system and the Applicant’s claimed invention.)
Hodge ‘189 does not teach but Hodge ‘666 teaches the stored sensor data for each respective ride of the plurality of rides being annotated with metadata identifying at least one of (i) a time at which the respective ride was requested by the rider, (ii) a time at which the rider was picked up at the pickup location, and (iii) a time at which the rider was dropped off at the drop-off destination (see at least Hodge ‘666 [0036] “According to another embodiment, a vehicle-mounted client device may provide a passenger a copy of the video footage of its cameras recorded during a ride, called an evidence file or “ride history” file. The file preferably includes the video footage and driver and car information, date, and time of the ride, as well as other information, such as for example, a description of the route taken, including pickup and drop-off addresses and possibly an image of a map showing the route.”, [0098] “In one embodiment, the ride history file preferably includes the video footage from both cameras, audio data, the GPS data showing pickup location, drop-off location, the route and times, and any automatically detected events that occurred during the ride, such as the passenger throwing up, smoking, becoming violent, hitting the seats or windows, yelling or shouting profanities, making out with another passenger, threatening the driver, etc. The ride history of each ride is sent to the ridesharing cloud server 1103 for storage and safekeeping. The ride history is accessible to both the driver and the rider, in certain situations and with permission.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hodge ‘189 to include “the stored sensor data for each respective ride of the plurality of rides being annotated with metadata identifying at least one of (i) a time at which the respective ride was requested by the rider, (ii) a time at which the rider was picked up at the pickup location, and (iii) a time at which the rider was dropped off at the drop-off destination” as disclosed in Hodge ‘666. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hodge ‘189’s system for video data capture with Hodge ‘666’s inclusion of “ride history” data including the times of a rider pickup and drop-off, so that after a busy night a rideshare driver can match the riders with the recorded data if a follow-up charge needs to be made (see at least Hodge ‘666 [0099] “The ride history can be used to protect both the passenger and the driver. If the passenger smokes or vomits in the vehicle, the driver can use the ride history file as proof to justify charging the passenger an additional clean-up fee to his or her account after the ride ends.”). 
Regarding claim 2, Hodge ‘189 in view of Hodge ‘666 teaches the system of claim 1 as shown above. Hodge ‘189 further teaches the processor being further configured to: 
implement, on the non-volatile memory, at least one ring buffer configured to manage storage and deletion of the sensor data captured by the at least one sensor (see at least Hodge ‘189 [0050] “In one embodiment, memory device 203 is configured as a circular buffer.”), each of the at least one ring buffer being configured to store a respective amount of sensor data corresponding to respective duration of time (see at least Hodge ‘189 [0050] “Client device 101 manages the buffer in memory device 203 to store video data for a predetermined and programmable set amount of time.”; and 
store, as new sensor data is captured by the at least one sensor, the new sensor data in the at least one ring buffer and delete sensor data stored in the at least one ring buffer that is oldest (see at least Hodge ‘189 [0057] “According to another aspect of one embodiment, the buffer management methodology used in client device 101 will optimize the memory available for buffering to ensure that video data is not stored on the memory device for longer than a preset, programmable amount time. For example, if the buffering time is set to 24 hours, client device 101 may change the camera settings to change the size of the video data objects or files to ensure that “stale” video data is written over by new video data as the 24-hour limit approaches.”).
(Supplemental note: Hodge ‘189’s “circular buffer” is an equivalent to Applicant’s “ring buffer” in light of Applicant’s specification [0095] “one or more ring buffers (which may also be referred to as circular buffers, circular queues, or a cyclic buffers)”).
Regarding claim 3, Hodge ‘189 in view of Hodge ‘666 teaches the system of claim 2 as shown above. Hodge ‘189 further teaches the processor being further configured to: implement, on the non-volatile memory, a first ring buffer of the at least one ring buffer configured to manage storage and deletion of the sensor data captured by a first sensor of the at least one sensor, the first ring buffer being configured to store a first amount of sensor data corresponding a first duration of time (see at least Hodge ‘189 [0050] “The video recorded by the cameras 214 is buffered in the memory device 203. In one embodiment, memory device 203 is configured as a circular buffer. For example, in one embodiment, memory device 203 may be a 32 Gb FLASH memory device. Client device 101 manages the buffer in memory device 203 to store video data for a predetermined and programmable set amount of time.”) 
Hodge ‘189 does not teach and implement, on the non-volatile memory, a second ring buffer of the at least one ring buffer configured to manage storage and deletion of the sensor data captured by a second sensor of the at least one sensor, the second ring buffer being configured to store a second amount of sensor data corresponding a second duration of time that is different than the first duration of time.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hodge ‘189 in view of Hodge ‘666 to include “and implement, on the non-volatile memory, a second ring buffer of the at least one ring buffer configured to manage storage and deletion of the sensor data captured by a second sensor of the at least one sensor, the second ring buffer being configured to store a second amount of sensor data corresponding a second duration of time that is different than the first duration of time” because although Hodge ‘189 does not disclose a second ring buffer, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see at least In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and MPEP 2144.04(VI)(B)). 
Regarding claim 10, Hodge ‘189 in view of Hodge ‘666 teaches the system of claim 1 as shown above. Hodge ‘189 further teaches wherein the at least one sensor includes at least one of: 
a first camera arranged in the vehicle and configured to capture video of an interior of the vehicle (see at least Hodge ‘189 [0049] “In alternative embodiments, additional cameras 214 may be used, for example facing the back and/or sides of the vehicle, multiple interior areas of the vehicle, one or more top camera with a wide-angle lens providing a 360° view around the vehicle, or the like.”); 
a second camera arranged in the vehicle and configured to capture video of an exterior of the vehicle in a driving direction of the vehicle (see at least Hodge ‘189 [0037] “A single client device 101 may include multiple cameras to cover different views and angles. For example, in a vehicle-based system, client device 101 may include a front camera, side cameras, back cameras, inside cameras, etc.”); and 
at least one microphone arranged in the vehicle and configured to capture audio of the interior of the vehicle (see at least Hodge ‘189 Fig. 2, [0036] “In addition, user input may be received through one or more microphones 212. In one embodiment, microphone 212 is a digital microphone connected to audio module 206 to receive user spoken input, such as user instructions or commands.”, [0037] “In one embodiment, client device 101 includes two cameras 214a and 214b. Cameras 214 are controlled by video module 207 to record video input as further described below. A single client device 101 may include multiple cameras to cover different views and angles. For example, in a vehicle-based system, client device 101 may include a front camera, side cameras, back cameras, inside cameras, etc.”), 
wherein the sensor data includes at least one of the video of the interior of the vehicle, the video of the exterior of the vehicle, and the audio of the interior of the vehicle (see at least Hodge ‘189 [0036] “In addition, user input may be received through one or more microphones 212. In one embodiment, microphone 212 is a digital microphone connected to audio module 206 to receive user spoken input, such as user instructions or commands.”).
Regarding claim 11, this claim is substantially similar to claim 1, and is, therefore, rejected in the same manner as set forth above in the rejection of claim 1. 
Regarding claim 12, this claim is substantially similar to claim 2, and is, therefore, rejected in the same manner as set forth above in the rejection of claim 2. 
Regarding claim 13, this claim is substantially similar to claim 3, and is, therefore, rejected in the same manner as set forth above in the rejection of claim 3.
Regarding claim 20, this claim is substantially similar to claim 10, and is, therefore, rejected in the same manner as set forth above in the rejection of claim 10. 

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge ‘189 in view of Hodge ‘666 and further in view of Jia (US 20220157092 A1), hereinafter referred to as “Jia”.
Jia is considered analogous to the claimed invention because they are in the same field of vehicle data upload (see MPEP 2141.01(a)).
Regarding claim 4, Hodge ‘189 in view of Hodge ‘666 teaches the system of claim 2 as shown above. Hodge ‘189 in view of Hodge ‘666 does not teach but Jia teaches the processor being further configured to: implement, on the non-volatile memory, a data structure configured to store sensor data that is not to be deleted for at least a predetermined amount of time (see at least Jia [0018] “storage durations of different black box data are controlled. Therefore, the storage duration of useful data is ensured to be long enough to facilitate subsequent responsibility positioning and accident cause analysis, and data backup can be implemented by using a cloud storage and a local storage”); and move, in response to the one of the defined set of a triggering events occurring (see at least Jia [0035] “when a collision occurs on the intelligent driving vehicle”), the portion of the sensor data captured during the respective ride from the at least one ring buffer to the data structure (see at least Jia [0035] “data that mainly assists in determining an accident and/or sensor data of the intelligent driving vehicle in a preset time period before and after a trigger event occurs are stored in a local storage and a cloud storage, and when its duration exceeds a second threshold, data stored in the local storage is deleted”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hodge ‘189 in view of Hodge ‘666 to include “the processor being further configured to: implement, on the non-volatile memory, a data structure configured to store sensor data that is not to be deleted for at least a predetermined amount of time; and move, in response to the one of the defined set of a triggering events occurring, the portion of the sensor data captured during the respective ride from the at least one ring buffer to the data structure” as disclosed in Jia. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hodge ‘189’s system for video data capture with Jia’s additional local storage in order to accommodate different storage needs for data of different rides (see at least Jia [0018] “In this application, different types of black box data are classified under different storage levels, and are further stored in different storage media based on the storage levels, and storage durations of different black box data are controlled. Therefore, the storage duration of useful data is ensured to be long enough to facilitate subsequent responsibility positioning and accident cause analysis, and data backup can be implemented by using a cloud storage and a local storage to avoid a problem that the cause of an accident cannot be identified due to a data loss.”). 
Regarding claim 5, Hodge ‘189 in view of Hodge ‘666 and further in view of Jia teach the system of claim 4 as shown above. Jia teaches the processor being further configured to: in response to successful upload of the portion of the sensor data captured during the respective ride to the remote server, remove the portion of the sensor data from data structure (see at least Jia [0036] “In another possible implementation, when no collision occurs on the intelligent driving vehicle, one or more of the following data in a preset time period before and after a trigger event: all sensor data … are stored in the local storage and the cloud storage, and after the cloud storage completes storing the data, the data stored in the local storage is deleted.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hodge ‘189 in view of Hodge ‘666 to include “the processor being further configured to: in response to successful upload of the portion of the sensor data captured during the respective ride to the remote server, remove the portion of the sensor data from data structure” as disclosed in Jia. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hodge ‘189’s system for video data capture with Jia’s additional local storage and removal of data from it after uploading to the cloud server in order to in order to efficiently use storage space (see at least Jia [0018] “In addition, some black box data is periodically deleted to effectively save storage space and improve storage space utilization.”). 
Regarding claim 6, Hodge ‘189 in view of Hodge ‘666 teaches the system of claim 2 as shown above. Hodge ‘189 in view of Hodge ‘666 does not teach but Jia teaches the processor being further configured to: implement, on the non-volatile memory, a data structure configured to store sensor data that is not to be deleted for at least a predetermined amount of time (see at least Jia [0018] “storage durations of different black box data are controlled. Therefore, the storage duration of useful data is ensured to be long enough to facilitate subsequent responsibility positioning and accident cause analysis, and data backup can be implemented by using a cloud storage and a local storage”); and 
move, in response to the one of the defined set of a triggering events occurring (see at least Jia [0035] “when a collision occurs on the intelligent driving vehicle”) while sensor data cannot be uploaded to the remote server, the portion of the sensor data captured during the respective ride from the at least one ring buffer into the data structure (see at least Jia [0035] “data that mainly assists in determining an accident and/or sensor data of the intelligent driving vehicle in a preset time period before and after a trigger event occurs are stored in a local storage and a cloud storage, and when its duration exceeds a second threshold, data stored in the local storage is deleted”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hodge ‘189 in view of Hodge ‘666 to include “the processor being further configured to: implement, on the non-volatile memory, a data structure configured to store sensor data that is not to be deleted for at least a predetermined amount of time; and move, in response to the one of the defined set of a triggering events occurring while sensor data cannot be uploaded to the remote server, the portion of the sensor data captured during the respective ride from the at least one ring buffer into the data structure” as disclosed in Jia. The motivation for this modification is the same as that set forth above in the rejection of claim 4. 
Regarding claim 14, this claim is substantially similar to claim 4, and is, therefore, rejected in the same manner as set forth above in the rejection of claim 4.
Regarding claim 15, this claim is substantially similar to claim 5, and is, therefore, rejected in the same manner as set forth above in the rejection of claim 5.
Regarding claim 16, this claim is substantially similar to claim 6, and is, therefore, rejected in the same manner as set forth above in the rejection of claim 6.

Claims 7-9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge ‘189 in view of Hodge ‘666 and further in view of Cook et al. (US 20100238009 A1), hereinafter referred to as “Cook”.
Cook is considered analogous to the claimed invention because they are in the same field of vehicle data upload (see MPEP 2141.01(a)).
Regarding claim 7, Hodge ‘189 in view of Hodge ‘666 teaches the system of claim 1 as shown above. Hodge ‘189 in view of Hodge ‘666 does not teach but Cook teaches the processor being further configured to: detect that an accident has occurred during the respective ride (see at least Cook [0027] “In one embodiment, event detector 30A in combination with the one or more event capture devices 20 identifies an event and stores certain audio and video data along with related information about the event.”); and upload, via the first transceiver, the portion of the sensor data captured during the respective ride to the remote server in response to detecting that the accident has occurred during the respective ride (see at least Cook [0023] “When the event detector 30A identifies an event, the event detector 30A instructs the one or more event capture devices 20 to record pre-event data, during the event data, and post-event data that is then provided to the event detector 30A and stored in the data storage area 35.”), wherein the accident occurring during the respective ride is one of the defined set of triggering events (see at least Cook [0024] “Events may comprise a variety of situations, including automobile accidents, reckless driving, rough driving, or any other type of stationary or moving occurrence that the owner of a vehicle 10 may desire to know about”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hodge ‘189 in view of Hodge ‘666 to include “the processor being further configured to: detect that an accident has occurred during the respective ride; and upload, via the first transceiver, the portion of the sensor data captured during the respective ride to the remote server in response to detecting that the accident has occurred during the respective ride, wherein the accident occurring during the respective ride is one of the defined set of triggering events” as disclosed in Cook. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hodge ‘189’s system for video data capture with Cook’s monitoring of accidents and reckless or rough driving in order to be able to identify and further analyze the events leading up to a vehicle accident (see at least Cook [0008] “A detailed review of each of these prior systems has been conducted, and while each and every one of them discloses what is purported to be a novel system for vehicle risk monitoring, reporting and/or analysis, none of these prior systems suggests a system that not only identifies and reports risky driving behavior, but also creates a driver score based not only upon the frequency and severity of driving events, but also adjusted (if appropriate) for different external factors that may cause the driver to experience particularly challenging or easy driving conditions.”).
Regarding claim 8, Hodge ‘189 in view of Hodge ‘666 and further in view of Cook teaches the system of claim 7 as shown above. Hodge ‘189 further teaches further comprising: an acceleration sensor arranged in the vehicle and configured to measure accelerations of the vehicle during the plurality of rides (see at least Hodge ‘189 [0034] “In one embodiment, sensor module 209 includes controllers for multiple hardware and/or software-based sensors, including, accelerometers”), wherein the processor is configured to detect the accident based on the accelerations of the vehicle (see at least Hodge ‘189 Table 3 “Accident/Car Crash: Accelerometer – threshold deceleration exceeded”).
Regarding claim 9, Hodge ‘189 in view of Hodge ‘666 teaches the system of claim 1 as shown above. Hodge ‘189 does not teach but Cook teaches the processor being further configured to: receive, via the first transceiver, a request message from the remote server, the request message identifying the respective ride (see at least Cook Fig. 8, [0076] “In one embodiment, the playlist or manifest files are maintained in the local memory of the camera device until requested. For example, upon notification 706 of the clip generation, the cloud system may request the clip playlist or manifest file.”, [0089] “a method for identifying and sharing event-based video clips”); and upload, via the first transceiver, the portion of the sensor data captured during the respective ride to the remote server in response to receiving the request message identifying the respective ride ([0092] “upon receiving the sharing request 800, from the metadata provided with the request, the relevant metadata for sharing video clips from other camera devices is obtained 801. For example, in one embodiment, the request may include the location, date and time for the desired video.”), wherein receiving the request message identifying the respective ride is one of the defined set of triggering events.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hodge ‘189 in view of Hodge ‘666 to include “the processor being further configured to: receive, via the first transceiver, a request message from the remote server, the request message identifying the respective ride; and upload, via the first transceiver, the portion of the sensor data captured during the respective ride to the remote server in response to receiving the request message identifying the respective ride, wherein receiving the request message identifying the respective ride is one of the defined set of triggering events” as disclosed in Cook. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Hodge ‘189’s system for video data capture with Cook’s uploading of the data to a server in response to a request in order to easily identify and share data that could be useful to other users (see at least Cook [0005] “Another area where cameras are being used is in vehicles. Safety cameras for backing up or side view cameras are becoming common-place. For commercial vehicles, like taxis or other vehicle fleets, security camera systems record video from both inside and outside the vehicle for safety and management purposes. For example, Safety Track of Belleville, Michigan, provides a 2-channel dash camera system equipped with a 3G/4G cellular dongle that connects to the camera system via USB for streaming video from the vehicle in real time (described at http://www.safetytrack_net/dual-lens-in-vehicle-fleet-camera-system/). However, these in-vehicle systems are not simple to install for an average consumer and lack any video sharing capabilities with other systems and do not automatically tag and share events.”). 
Regarding claim 17, this claim is substantially similar to claim 7, and is, therefore, rejected in the same manner as set forth above in the rejection of claim 7.
Regarding claim 18, this claim is substantially similar to claim 8, and is, therefore, rejected in the same manner as set forth above in the rejection of claim 8.
Regarding claim 19, this claim is substantially similar to claim 9, and is, therefore, rejected in the same manner as set forth above in the rejection of claim 9.
Response to Arguments
Applicant's arguments filed 04 October 2022, with respect to the 35 U.S.C. 101 rejections of claims 1-20, have been fully considered but they are not persuasive. The claims are directed towards a system or method (Step 1). Claims 1 and 11 recite “monitoring rides in a vehicle”, which is an abstract idea, specifically, a mental process, because the claimed steps can be practically performed in the human mind without the use of a computer and/or other technological element or device (Step 2A, Prong One). There are no additional elements recited in the independent claims that integrate the exception into a practical application, as the additional elements of “receive sensor data”, “store sensor data”, and “upload a portion of the sensor data” amount to either “mere data gathering” or “selecting a particular data source or type of data to be manipulated” which have been found to be insignificant extra-solution activities to the judicial exception, and the additional elements of the sensor, transceiver, server, memory, and processor amount to mere instructions to implement the abstract idea on a computer (Step 2A, Prong Two). There are no additional elements recited in the independent claims that amount to significantly more than performing the abstract idea. “Storing and receiving information in memory” and “receiving or transmitting data over a network” have been found to be well-understood, routine, and conventional. Providing a benefit is not the same as improving a technology such as the functionality of a computer, which would provide an inventive concept. Selectively uploading data does not improve the functionality of the computer (Step 2B). There are no additional elements recited in the dependent claims which, recited at a high level, integrate the exception into a practical application or amount to significantly more than the judicial exception. Therefore, claims 1-20 are rejected under 35 U.S.C. 101.
Applicant’s arguments filed 04 October 2022, with respect to the 35 U.S.C. 102(a)(1) rejections of claims 1, 2, 8, 10-12, 18, and 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an additional prior art reference teaching the newly-added limitations of claims 1 and 11. Therefore, claims 1-3, 10-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge ‘189 in view of Hodge ‘666; claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge ‘189 in view of Hodge ‘666 and further in view of Jia; and claims 7-9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge ‘189 in view of Hodge ‘666 and further in view of Cook. The Office has added additional citations to the references to set forth where the newly added limitations are taught in these prior art references. 
The claim objections to claims 1, 8, and 18 are withdrawn in light of Applicant’s amendments filed 04 October 2022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.B.W./Examiner, Art Unit 3667          


/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                              
October 24, 2022